Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 1 of 7




                           FILED
                    2020 NOV 02 02:37 PM
                        KING COUNTY
                   SUPERIOR COURT CLERK
                           E-FILED
                   CASE #: 20-2-16121-7 SEA
Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 2 of 7
Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 3 of 7
Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 4 of 7
Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 5 of 7
Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 6 of 7
Case 2:20-cv-01838 Document 1-2 Filed 12/23/20 Page 7 of 7
